Lacy, J.,
delivered the opinion of the court:
The facts of this case are not controverted, and are as follows: On the 10th day of July, 1877, the appellee (Stokes) was indebted to the appellant (James) in the sum of $126.73, and that for the said debt he executed three several obligations or notes—the first *227for $42.24, payable sixty days after date; the second payable ninety days after date, for the sum of $42.24; the third for the sum of $42.25, payable four months after date, the said 10th day of July, 1877. Afterwards, when the three notes were matured and all due—to-wit., on the 30th day of November, 1877—one R. S. Saunders, a justice of the peace of the said county, rendered against the appellee (Stokes) three separate and distinct judgments on said notes for said debt of $126.73 in favor of the said James, the first of the said judgments being for the sum of $42.24, the amount of the first of said notes, with interest and costs, ■ $1; the second of said judgments being for the sum of $42.24, the amount of the second of the said notes, with interest and $1 costs; and the third of the said judgments being for the sum of $42.25, the amount of the third of the said notes, with interest and costs, $1. •
On the 25th day of July, 1878, the said justice issued writs of fieri facias against the appellee", which went into the hands of one John I. Oheatwood, a constable, who collected $15 on them, and was proceeding to further execute the said writs against the appellee, Stokes, when the said Stokes applied to the circuit court of Goochland county for a writ of prohibition, to prohibit the appellant, the said magistrate and the said constable, from further proceedings against him in the premises. A rule was awarded on the 4th day of September, 1879, and on the 6th day of the same month the writ of prohibition, as asked for, was awarded against the said parties. And from that judgment the appellant applied to this court for a writ of error and supersedeas; which was awarded.
The jurisdiction of a justice of the peace in this state, at the date of the judgments aforesaid, was limited to $50. The claim of the appellant, James, against the appellee, Stokes, was $126.73. In order to give the justice jurisdiction of this debt, which under the laws of this state was too large to come within his jurisdiction, the said James induced the said debtor to cut it up in three bonds, each of which was less than $50, and so bring*228ing the said debt of $126.13, within the jurisdiction of the justice. If this debt of $126.13 could thus be cut up into several debts of less than $50 each, and so give the justice jurisdiction of the debt, which was hy law beyond his jurisdiction, then in any case whatever, by a similar manipulation of the amount, a debt of any amount might be so brought within the jurisdiction of the justice, and thus the provisions of the law fixing and limiting this jurisdiction might be, in any case, rendered nugatory. In our opinion the limitations of the law fixing and limiting the jurisdiction of the justice are eminently wise and proper, and founded on the soundest principles of public policy; and whether that be so or not, the provisions of the law cannot be disregarded; and no manipulation of a debt can alter or affect the jurisdiction as prescribed by law for that tribunal.
The laws are framed and enacted by the people for the common benefit; and among the fundamental principles of our government we find the trial by jury is guaranteed to the citizens. In the constitution of the United States it is provided, in suits at common law, where the value in controversy shall exceed twenty dollars, the right of trial by jury shall be preserved. In the constitution of Virginia it is provided, that in controversies respecting property, and in suits between man and man, the trial by jury is preferable to any other and ought to be held sacred. The laws of this state have been wisely framed, so as to preserve to every citizen the right to a trial in a competent court, where his property-rights are involved; and while the machinery of trial by jury is provided in the courts of record in this state, the jurisdiction of the justice has, with rare exceptions, been limited to controversies concerning small claims; and although at various periods in the history of this state this jurisdiction has been enlarged by the legislature, experience has soon taught the wisdom of adhering to fundamental principles, and a return to the old limits. Whatever the limitation at any time may be by law, it cannot be changed by any one of the parties, nor by a combination between both *229of the parties, and every effort so to do has been held to be in fraud of the law. The justice cannot, under any pretext of acquiescence of the parties, take jurisdiction beyond the limit fixed by law. His jurisdiction is given by law alone, and is, in every case, what the law fixes it at. The consent of the parties cannot enlarge it. In the history of this state the efforts of the justice to extend his jurisdiction beyond the limits presci’ibed by law have been checked by the mandate of‘ the higher courts in the form of the writ of prohibition.
A prohibition is a writ issuing properly out of a superior court to an inferior court, commanding them to cease from the prosecution of a suit, upon a suggestion that either the cause originally, or some collateral matter arising therein, does not belong to that jurisdiction, but to the cognizance of some other court. This writ may issue either to inferior courts of common law, or to a justice, or justices of the peace, if they hold plea of any matter above their jurisdiction; this is a remedy provided by the common law to redress the grievance growing out of an encroachment of jurisdiction, or calling one coram non judice, to answer in a court that has no legal cognizance of the cause; and the constitution of this state, in providing the jurisdiction of this court, has carefully preserved this ancient remedy for an abuse of power on the part of the inferior courts; and this court is given original jurisdiction in writs of prohibition, and appellate jurisdiction in all cases of prohibition without regard to the smallness of the claim, so as to provide a remedy for the smallest encroachment on the part of the inferior courts, as well as for the largest.
It is earnestly contended in this case, that by cutting up this debt, the subject of controversy in this case, three new debts were made, and each one of the three was brought within the law, and that suit might have been maintained on each separately at different times; the debt remained the same debt however it was sub-divided. It was beyond the limit fixed by the *230law for the justice, and it was a debt which the law had placed under the jurisdiction of another and a higher court, and as to which the law guaranteed the right of trial by jury. And whatever may have been, or may not have been done with- the several notes as they fell due, the case here is, that a party had a claim of-$126.73, evidenced by three bonds all due, and against the same party, and it can be regarded by the law only as one debt. Mr. Minor, in his admirable treatise, says upon this subject: “When an entire claim exceeds $20, and has been divided into several parts, each not exceeding $20, and separate securities are taken therefor and all are due; it seems the better opinion in this case that the courts of record cannot thus be deprived of their jurisdiction, nor the defendant of his right to trial by jury, and that a writ of prohibition will be awarded by the circuit court to prohibit the usurpation.” Yol. IY, part I, p. 206-207 Minor’s Institutes.
And when a fictitious credit is entered in order to reduce the amount to $20 or less. This, also, is believed to be inadmissible, being in fraudem legis. It deprives the courts of record of the jurisdiction which the law assigns them, and thus infringes upon public policy; and it takes away from the defendant one of the most important incidents of the contract as he made it—namely, the incident of the trial by jury.
Mr. Minor cites the cases of Hutson v. Lowry and others, 2 Va. Cases 42, decided by the general court in 1816. In that case the debtor owed the creditor eighty dollars, and gave four single bills, for twenty dollars each, payable respectively at one day, and at one, two and three months after date; and after all became due the creditor obtained warrants from a single magistrate to recover these several sums. The debtor obtained from the superior court a writ of prohibition to prevent the justice from proceeding, because the justice had not jurisdiction in the cases, all the notes constituting only one debt. The judgments had been all actually rendered, the execution levied, and the *231money in the hands of the constable. The debtor gave notice to the constable not to pay the money over. The court awarded the writ of prohibition.
The superior court adjourned that case to the general court for a decision on the following points:
1. Whether the aforesaid justice of the peace had jurisdiction to render the aforesaid several judgments.
2. Whether the satisfaction of the said judgments, by executions previous to this motion, should prevent the court from awarding a writ of prohibition in th t case.
It may he observed that that case is very parallel to this case, if, indeed, it is not entirely the same.
In that case, as in this, it was earnestly contended that the debtor by his own act had severed the debt, and that being so severed the magistrate had jurisdiction; that the bills were, as in this case, payable at different times; that suit might have been brought on each note at different times, and also that the judgments had been rendered and executions had been issued and the money made by the constable.
On the other hand, in that case, as in this, it was contended that a debt is that which one man owes to another; the whole sum due and payable on all the notes constituted hut one debt. The debt being due by specialty will not sever the debt into several debts (as regards the jurisdiction of the courts) any more than the circumstance of an open or current account, depending upon different witnesses, could authorize a separate action of assumpsit, upon every particular admitting of proof by a different witness.
Referring to the case of Girling v. Alders, 1 Ventris, 73. “When one contracted with another for divers parcels of malt, the money to be paid for each parcel being under forty shillings, and he levied divers plaints thereupon in the said court; wherefore the court of king’s bench granted a prohibition, because though they he several contracts, yet inasmuch as the plaintiff might have joined them all in one action, he ought to have *232done so and sued here, and not put the defendant to unnecessary-vexation, any more than he can split an entire debt into divers, to give the inferior court jurisdiction in fraudem legis.” “ So, if there be several contracts between A. & B. at several sums, each under forty shillings, but amounting in the whole to a sum sufficient to entitle the superior court to a jurisdiction, they shall be sued for in such superior court, and not in an inferior court which is not of record.” 1 Yentris, 65. See also Bacon’s Abridgment ; Wilson’s ed., 5 vol., p. 668.
It will give the creditor a vast amount of power over his debtor.
1. The creditor, by choosing to sever, deprives the debtor of • the benefit of counsel, who are not admitted, or themselves, or their fees noticed before a single justice.
2. The creditor thereby chooses whether he will oust the defendant of the benefit of jury trial.
3. The creditor thereby eventually might choose whether his debtor should have a writ of error in the supreme tribunal of Virginia, although the amount in controversy is of sufficient magnitude to admit of an appeal or writ of error.
The debtor might claim to have the debt against him consolidated. If the justice should consolidate, he would- oust his jurisdiction; if he should refuse, the debtor would. still be deprived of rights already considered.
It has been said that the defendant puts it in the power of the plaintiff- to harrass him by several suits by giving several obligations. This, is not admitted. The question controverted is, whether the creditor has the power. Besides, the consent of parties cannot give the court jurisdiction; if it cannot directly, why should it obliquely take a greater effect? . The court said: “The court having seen and inspected the record in this case, and maturely considered the questions adjourned, doth decide that the justice in-the said record mentioned had not jurisdiction to render the several judgments therein also mentioned; and that the satisfaction of the said- judgments, by executions at
*233the time when a writ of prohibition was moved for, ought not to prevent the awarding of such writ, as it appears by the said record that the money so made remained, at the time of the making the said motion, in the hands of the said constable, and that he liad notice not to pay it over. Which is ordered to be certified to the said superior court.” That case has never been overruled to this day, but has remained to the present time the rule upon the subject in this state; and the circuit court of Goochland in this case, in the judgment herein rendered, has but followed this well-known and oft-quoted case. We are of opinion that the rulings of that case are founded on the soundest principles of public policy, and within the plain terms of the law, and should' be reaffirmed by this court in this case, which is in all its details and circumstance almost identical with that. There are many cases of prohibition concerning the encroachments of magistrates, which have been decided in this court like Miller v. Marshall, 1 Virginia Cases, 158, and other cases, but they proceed upon different circumstances, and are not applicable to this case. In the case of Hendricks v. Shoemaker, 3d Grattan, 197, cited at bar, and relied on to overturn Hutson v. Lowry, we find the question at issue wholly different. In that case the magistrate was not only not without jurisdiction to hear motions on constables’ bonds, but such jurisdiction was expressly conferred by the very terms of the law. Judge Baldwin in delivering the opinion of the court in that case said: “The court is of opinion that by the express provisions of the thirty-first section of the act concerning the county and other inferior courts, and the jurisdiction of justices of the peace, the party injured by the failure of a constable to pay over money received by him, on an execution issued by a justice, may recover the same, with interest and costs, by motion against a constable and his securities; and any justice of the peace, in the county of the court of which such constable’s official bond is deposited, is empowered to hear such motion and render judgment thereupon. The jurisdiction thus conferred upon the jus*234tice does not in any wise depend upon the value of the execution, or of the judgment upon which it issued,” &c., &c.
The jurisdiction of the justice being thus conferred by the express mandate of the law, he has the jurisdiction under the law, and not outside of it and in defiance of its plain terms.
In this case, by the express terms of the law, his jurisdiction is limited to $50, but by oblique methods, he usurped jurisdiction of a debt of $126.13 in plain violation, and in defiance of the law so limiting his jurisdiction.
For the foregoing reasons we are of opinion that the circuit court did not err in awarding the writ of prohibition here complained of, and are of opinion to affirm the said judgment.